Honorable M. S. Ryan
County Auditor
Webb County
Laredo, Texas
Dear Sir:               Opinion No:04313
                        Re: Money in jury ,fundcannot
                            be transferred to other fund.

          Your request-for opinion has been received and
carefully considered by this department. We quote from
yo.urrequest as follows:
          "Reference Is made to Article 1630,
     R.C.S., Texas, 1925, relative to transfer
     of funds.
           'In o'urJury Fund we have an excess of
     funds over what will be needed for its expense
     and we wish~to transfer a certain amount to
     other funds. I have been told we cannot do
     that.
          'We are on a cash basis and my undersband-
     ing is that we can legally transfer to other
     funds any excess over what o'urexpense would
     be."
          Section 9, Article 8 of,the'Texas Constitution,
prescribes the maximum rate of taxes for general purposes,
for roads and bridges, for juries and for permanent im-
provements, respectively. The moneys arising from taxes
levied and collected for each of the above named purposes
are constitutional funds.
          Article 1630, Vernon's Annotated Texas Civil
Statutes, cited by you in your letter, applies to Statu-
torny funds and does not apply to constitutional funds
such as the jury fund. The courts have repeatedly held
that the Commissioners t Court has no authority to transfer
money from one to another constitutional fund, or to
expend, for one purpose, tax money raised ostensibly for
Hon. M. S. Ryan, page 2 (o-4813)


another purpose. The Immediate purpose of the constitu-
tional provision (Article 8, Section 9) is to limit the
amount of taxes that may be raised for the several
purposes set out therein, respectively, and is also
designed to inhibit excessive expenditures for any of
such purposes and to require that any and all monies
raised by taxation for any purpose shall be applied
to that particular purpose and no other. See the follow-
ing authorities:
            Carroll v. Williams, 202 S.W. 504
            Ault v. Hill County, 1.16 S.W. 359
            Henderson County v. Burk, 262 S.W. 94
            11 Tex. Jur., pp. 609-10-11
          We respectfully advise that a transfer of
funds raised by taxation from the jury fund to another
fund of the county is prohibited by Article 8, Section 9
of our State Constitution.
                                    Very truly yours
                             ATTORNEY GENERAL OF TEXAS

                             By /s/ Wm. J. Fanning
                                      Wm. J. Fanning
                                       Assistant
WJF:GO:am
APPROVED SEP 4, 1943
/s/ Gerald   C. Mann
ATTORNEY GENERAL OF TEXAS

                                    APPROVED
                                     OPINION
                                   COMMITTEE
                                By /s/ B.W.B.
                                   Chairman